Order entered May 15, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-15-00150-CR
                                       No. 05-15-00151-CR

                      CHRISTOPHER CHARLES BYNUM, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                     Trial Court Cause Nos. F14-53422-Y, F14-53483-Y

                                            ORDER
       The Court REINSTATES the appeals.

       On May 1, 2015, we ordered the trial court to make findings regarding why the reporter’s

record had not been filed. On May 13, 2015, we received the reporter’s record. Therefore, in the

interest of expediting the appeals, we VACATE the May 1, 2015 order requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.


                                                       /s/    ADA BROWN
                                                              JUSTICE